Title: To George Washington from Hamilton Chalmers, 13 October 1782
From: Chalmers, Hamilton
To: Washington, George


                  
                     Sir.
                     Dobbs Ferry 13th Octobr 1782
                  
                  From the public Situation of affairs, as also my private Situation, I after mature deliberation resigned my Commission in the British service & came this far.  With part of the baggage I could get off & family, not expecting to meet with any difficulty till I had the honor of laying my Situation before your Excellency—I am now confined with a Centry over me—on a representation being made to the offr Commandg at this post of my formerly being incorporated with the American Army—Which is not the Case I therefore do myself the honor to request your Excellency will do me the favour to send for me in order that the truth without prevarication may be known—I left the British army last thursday after resigning my Commission honourable, therefor think myself at liberty to offer my service to any power Whatsoever & as I was educated in france, I wish to join the army of his Most Christian Majesty I hope your Excellency will excuse, both the paper & the hurry I am obliged to write in as the guard is relieving & calls for my letter.  I have the honor to be with great respect, yr Excellencys most obedient humble Servant
                  
                     Hamilton Chalmers late Adgnt British Army
                     
                  
               